Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 8/23/2022, with respect to the rejection(s) of claims 27-46, and 48, under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, the examiner is persuaded that the previously cited art does not disclose: “wherein a selection of what specific bit rate is to be used as the overall bit rate is based on one or more of: a determined compressed file size requirement or a determined storage capacity availability.”
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art, Tong, US 8,295,343 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27-33, and 42-44, 46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lukasik, US 9,426,476 B2 in view of Mihara US 2004/0196907 A1, in further view of Tong, US 8,295,343 B2.

Regarding claim 27, Lukasik discloses: a method for controlling a bit rate for encoding a signal, wherein the signal is encoded using at least two distinct encoding algorithms (As disclosed in column 8, lines 21-50, with respect to figures 1-3, a video stream 100 is partitioned and examined by a codec selector 20 and/or 66, so that the codec selector may determine how to compress each partition.), the method comprising:
wherein a first component of the signal is to be encoded using a first encoding algorithm implemented by a first encoder (Col. 9, lines 30-40 discloses different possible codecs assigned to respective partitions.), and a second component of the signal is to be encoded using a second encoding algorithm implemented by a second encoder (Figure 4, as disclosed in column 9, lines 7-28, shows a flow chart according to the invention in which a real time video stream is partitioned, and each partition is independently assigned a codec according to that partition’s characteristics.  Codecs are coding algorithms implemented by separate encoders, as shown in figure 1.).
Lukasik does not disclose: allocating an overall bit rate to at least two components of the signal,
wherein feedback is provided from a set of encoders that include the first encoder and the second encoder, the feedback being relied on to determine which portion of the overall bitrate is to be allocated to the first component and to the second component.
	However Mihara discloses in analogous art performing joint rate control for a broadcast video signal by using direct feedback from a plurality of encoders to the controller that allocate bit rate to each stream, as shown in figure 1, and as disclosed in [0066]-[0067].  See also figure 13 “assigned code rate”.  Therefore Mihara discloses: allocating an overall bit rate to at least two components of the signal,
wherein a first feedback signal is directly provided from the first encoder to a selection unit that selects the first and second encoding algorithms and  and the second encoder, the feedback being relied on to determine which portion of the overall bitrate is to be allocated to the first component and to the second component (Mihara discloses in [0067] transmitting encoding difficulty information Di from each respective encoder 2i to the controller 3 of figure 1).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to jointly control the bit rate of the plurality of partitions of a video stream each coded using a distinct codec, as disclosed in Lukasik, according to the joint rate control and feedback-based encoding disclosed in Mihara by providing feedback from the plurality of codecs 24 in Lukasik figure 1 to the codec selector 20 in order enable the encoder to intelligently allocate a bit rate based on coding difficulty of respective portions of a stream, thereby optimizing rate-distortion tradeoff (See Mihara [0009]).
The combination of Lukasik in view of Mihara discloses the above limitations but does not disclose: wherein a selection of what specific bit rate is to be used as the overall bit rate is based on one or more of: a determined compressed file size requirement or a determined storage capacity availability;
However, Tong discloses a method for controlling a bit rate for encoding video for a DVD, by setting a quantization parameter for each video segment of the overall video, as in column 2, lines 45-53, and steps 305-325 in figure 2.  The encoder may determine, for each of these segments, at step 225, whether the segment causes the file size limitation set for the entire video file to be exceeded.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into the disclosure of Lukasik the feature, disclosed in Tong, of setting a quantization value for respective partitions of the video sequence in accordance with a target overall bit rate, and iteratively adjusting the partitions bit rates based on the file size/bit rate constraint, in order to manage the bit rate per partition in a context aware manner that optimizes rate-distortion while obeying the constraints for an overall (Tong.  Col. 1, line 17-27; Col. 4, lines 1-6.)

Regarding claim 28 the combination of Lukasik in view of Mihara in view of Tong discloses the limitations of claim 27, upon which depends claim 28.  This combination specifically Lukasik, further discloses: the method of claim 27, further comprising:
using a first decoding algorithm to decode the first component (Figure 4; Provide partition to codec; inverse at the decoding step 270 is to decode each partition using a respective codec.); and
using a second decoding algorithm to decode the second component (Figure 4; Provide partition to codec; inverse at the decoding step 270 is to decode each partition using a respective codec.).

Regarding claim 29, the combination of Lukasik in view of Mihara in view of Tong discloses the limitations of claim 28, upon which depends claim 29.  This combination specifically Lukasik, further discloses: 
the method of claim 28, further comprising reconstructing the signal by combining the decoded first component and decoded second component (figure 4 inverse at decoder; partitions are partitioned first at 220, then compressed at 240.  At decoder decompression happens, followed by recombination of partitions.).

Regarding claim 30, the combination of Lukasik in view of Mihara in view of Tong discloses the limitations of claim 27, upon which depends claim 30.  This combination specifically Lukasik, further discloses: the method of claim 27, wherein the signal comprises one or more subsignals (See column 2, lines 48-55: video stream 18 is a signal comprised of frames.),
and wherein the first component and the second component are components of a same sub-signal (Figure 3 illustrates a frame sub-signal frame 100 of the signal video stream 100, having multiple partitions corresponding to components.).

	Regarding claim 31, the combination of Lukasik in view of Mihara in view of Tong discloses the limitations of claim 30, upon which depends claim 31.  This combination specifically Lukasik, further discloses:  the method of claim 30, wherein the signal is a video signal (See column 2, lines 48-55: video stream 18 is a signal comprised of frames.), and a sub signal corresponds to a frame of said video signal (Frame in figure 3, which is partitioned into 4 components, is a sub signal of the video of a person’s desktop.).

	Regarding claim 32, the combination of Lukasik in view of Mihara in view of Tong discloses the limitations of claim 30, upon which depends claim 32.  This combination specifically Lukasik, further discloses:  the method of claim 30, wherein the signal is one or more images (Column 2, lines 48-51, “series of successive frames”.), and a sub-signal corresponds to an image (Figure 3 is an image of a person’s desktop.).

	Regarding claim 33, the combination of Lukasik in view of Mihara in view of Tong discloses the limitations of claim 27, upon which depends claim 33.  This combination specifically Lukasik, further discloses:  the method of claim 27, wherein the signal comprises multiple subsignals (Column 2, lines 48-51, “series of successive frames” comprises a signal.  A subsignal is a series of frame partitions.), and wherein the first component corresponds to one or more sub-signals (A first partition is a first sub-signal, and has multiple frames within it.), and the second component corresponds to one or more different sub-signals (A second partition is a second sub-signal.).

Regarding claim 42, the combination of Lukasik in view of Mihara in view of Tong discloses the limitations of claim 27, upon which depends claim 42.  This combination, specifically Lukasik, further discloses: the method of claim 27, the method further comprising: combining the components of the signal, once encoded, into a single encoded signal (See steps 240-260 of figure 4: “Compress Partition”, “Merge Partitions”, and “Provide a Compressed Video Stream”.).

Regarding claim 43, the combination of Lukasik in view of Mihara in view of Tong discloses the limitations of claim 27, upon which depends claim 43.  This combination, specifically Lukasik, further discloses: the method of claim 27, the method further comprising: separating the signal into two or more components, each to be encoded with a separate encoding algorithm (See step 230 in figure 4, “provide partition to codec”.).

Regarding claim 44, the combination of Lukasik in view of Mihara in view of Tong discloses the limitations of claim 27, upon which depends claim 44.  This combination, specifically Lukasik, further discloses: the method of claim 27, the method further comprising:
selecting an encoding algorithm from a set of encoding algorithms based on which encoding algorithm is best suited to encode a respective component of the signal (Codec selector 408 in figure 6 selects a plurality of different codecs to compress the various partitions based on graphical elements of the video stream, as disclosed in lines 18-20 of column 10).
Regarding claim 46, Lukasik discloses: a rate control apparatus for controlling a bit rate of an encoded signal, wherein the signal is encoded using at least two distinct encoding algorithms, the apparatus configured to: (As disclosed in column 8, lines 21-50, with respect to figures 1-3, a video stream 100 is partitioned and examined by a codec selector 20 and/or 66, so that the codec selector may determine how to compress each partition.), the method comprising:
wherein a first component of the signal is to be encoded using a first encoding algorithm implemented by a first encoder (Col. 9, lines 30-40 discloses different possible codecs assigned to respective partitions.), and a second component of the signal is to be encoded using a second encoding algorithm implemented by a second encoder (Figure 4, as disclosed in column 9, lines 7-28, shows a flow chart according to the invention in which a real time video stream is partitioned, and each partition is independently assigned a codec according to that partition’s characteristics.  Codecs are coding algorithms implemented by separate encoders, as shown in figure 1.).
Lukasik does not disclose: allocating an overall bit rate to at least two components of the signal,
wherein a first feedback signal is directly provided from the first encoder to a selection unit that selects the first and second encoding algorithms and  the second encoder, the feedback being relied on to determine which portion of the overall bitrate is to be allocated to the first component and to the second component 
However Mihara discloses in analogous art performing joint rate control for a broadcast video signal by using direct feedback from a plurality of encoders to the controller that allocate bit rate to each stream, as shown in figure 1, and as disclosed in [0066]-[0067].  See also figure 13 “assigned code rate”.  Therefore Mihara discloses: allocating an overall bit rate to at least two components of the signal,
Mihara further discloses: wherein a first feedback signal is directly provided from the first encoder to a selection unit that selects the first and second encoding algorithms and  and the second encoder, the feedback being relied on to determine which portion of the overall bitrate is to be allocated to the first component and to the second component (Mihara discloses in [0067] transmitting encoding difficulty information Di from each respective encoder 2i to the controller 3 of figure 1).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to jointly control the bit rate of the plurality of partitions of a video stream each coded using a distinct codec, as disclosed in Lukasik, according to the joint rate control and feedback-based encoding disclosed in Mihara by providing feedback from the plurality of codecs 24 in Lukasik figure 1 to the codec selector 20 in order enable the encoder to intelligently allocate a bit rate based on coding difficulty of respective portions of a stream, thereby optimizing rate-distortion tradeoff (See Mihara [0009]).
The combination of Lukasik in view of Mihara discloses the above limitations but does not disclose: wherein a selection of what specific bit rate is to be used as the overall bit rate is based on one or more of: a determined compressed file size requirement or a determined storage capacity availability;
However, Tong discloses a method for controlling a bit rate for encoding video for a DVD, by setting a quantization parameter for each video segment of the overall video, as in column 2, lines 45-53, and steps 305-325 in figure 2.  The encoder may determine, for each of these segments, at step 225, whether the segment causes the file size limitation set for the entire video file to be exceeded.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into the disclosure of Lukasik the feature, disclosed in Tong, of setting a quantization value for respective partitions of the video sequence in accordance with a target overall bit rate, and iteratively adjusting the partitions bit rates based on the file size/bit rate constraint, in order to manage the bit rate per partition in a context aware manner that optimizes rate-distortion while obeying the constraints for an overall file size (Tong.  Col. 1, line 17-27; Col. 4, lines 1-6.)

Regarding claim 48, the combination of Lukasik in view of Mihara in view of Tong discloses the limitations of claim 27, upon which depends claim 48.  This combination, specifically Mihara, further discloses: the method of claim 27, wherein the feedback, which is provided from the set of encoders, is further relied on to determine which specific encoders from the set of encoders are to be subsequently used when encoding data (Lukasik discloses determining which specific encoders to allocate certain encoding tasks to (col. 2, lines 56-67), while Mihara discloses providing feedback on encoding difficulty for each of a respective set of video streams, to a controller 3 that allocates bit rate.  
In view of Mihara’s disclosure to use feedback from the encoder output buffers to enhance joint rate control based on the respective encoder’s output buffer statuses, it would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use feedback from the respective encoders in Lukasik, as suggested by Mihara, to enhance the allocation of partitions of video data to the respective encoders, as encoder statuses, indicated by buffer fullness, would indicate which encoders are being under or overutilized).

Claims 34-35, 40, 41, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Lukasik, in view of Mihara, in view of Tong, in further view of Parkkinen, US 2003/0206558 A1.

Regarding claim 34, the combination of Lukasik in view of Mihara in view of Tong discloses the limitations of claim 27, upon which depends claim 34.  This combination does not disclose: the method of claim 27, further comprising:
determining an optimal value for a first bit rate to allocate for encoding the first component using the first encoding algorithm; and
determining an optimal value for a second bit rate to allocate for encoding the second component using the second encoding algorithm;
wherein the optimal value for the first bit rate and the optimal value for the second bit rate are jointly determined. 
However Parkkinen discloses joint bit rate control for a scalable video bitstream, in an analogous art: the method of claim 27, further comprising:
determining an optimal value for a first bit rate to allocate for encoding the first component using the first encoding algorithm ([0057] disclose determining bit rate of core data stream and enhancement data stream.); and
determining an optimal value for a second bit rate to allocate for encoding the second component using the second encoding algorithm;
wherein the optimal value for the first bit rate and the optimal value for the second bit rate are jointly determined ([0030], lines 1-4 disclose joint determination bit rates for enhancement and base layer data streams). 
It would have been obvious to one having ordinary skill in the before the time of the applicant’s effective filing date to use a joint bit rate allocation scheme as disclosed in Parkkinen to jointly control the bit rates of the plurality of partitions of the video stream disclosed in Lukasik, in order to optimally manage the overall bit rate for the video stream based on the current condition of a transmission channel, while also intelligently allocating bandwidth for each of the partitions (See Parkkinen [0030]).

Regarding claim 35, the combination of Lukasik in view of Mihara in view of Tong in view of Parkkinen discloses the limitations of claim 34, upon which depends claim 35.  This combination, specifically Mihara, further discloses: the method of claim 34, wherein the optimal value for the first bit rate and the optimal value for the second bit rate are jointly determined by optimizing a quality level for the signal (See [0078], which discloses: “a result of evaluation of the subjective image quality for a human being can be improved in case where the relationship between the encoding difficulty and the bit rates is not made to be a constant proportional relationship, more precisely, where a higher bit rate as compared with the proportional relationship is assigned to a portion having low encoding difficulty and when a lower bit rate as compared with the proportional relationship is assigned to a portion having high encoding difficulty.). 

Regarding claim 40, the combination of Lukasik in view of Mihara in view of Tong discloses the limitations of claim 27, upon which depends claim 40.  This combination does not disclose: the method of claim 27, wherein the signal can be reconstructed by decoding only one of the components of the encoded signal (Base layer is independently decodable, as disclosed in [0072], [0075].).
However in an analogous art, Parkkinen discloses a scalable video encoder having separate encoders for base and enhancement layers, as shown in figure 5.  Parkkinen discloses that a base layer is independently decodable from an enhancement layer, as disclosed in [0072], [0075].)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Parkinnen, of having the separate partitions in Lukasik be independently decodable in order to enable flexible decoding of the video content under different display requirements (Parkkinen [0074]).

Regarding claim 41, the combination of Lukasik in view of Mihara in view of Tong discloses the limitations of claim 27, upon which depends claim 41.  This combination does not disclose:  the method of claim 27, the method further comprising:
allocating the overall bit rate in part for the first component of the signal, in part for the second component of the signal, and in part for a third component of the signal, the third component to be encoded using a third encoding algorithm (Parkkinen [0066]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to allocate bit rates for a third partition of a video signal, as suggested by Parkkinen, because Lukasik discloses that a video stream may be partitioned into, for instance, 4 partitions (figure 3), and allocating the bit rate in the manner disclosed in Parkkinen would allow more efficient bandwidth allocation to each partition based on its content, and thus more effective overall rate control (Parkkinen [0059])

Regarding claim 45, the combination of Lukasik in view of Mihara in view of Tong discloses the limitations of claim 27, upon which depends claim 45.  This combination does not disclose:  
However Parkkinen discloses: the method of claim 27, the method further comprising: decoding the first component using a first decoding algorithm; and
reconstructing the signal using only the decoded first component (Parkkinen discloses Base layer is independently decodable, as disclosed in [0072], [0075]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Parkinnen, of having the separate partitions in Lukasik be independently decodable in order to enable flexible decoding of the video content under different display requirements (Parkkinen [0074]).

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lukasik in view Mihara, in view of Tong, in further view of Yang, US 2011/0216820 A1.

Regarding claim 36, the combination of Lukasik in view of Mihara in view of Tong discloses the limitations of claim 34, upon which depends claim 36.  This combination does not disclose: the method of claim 35, wherein the optimal value for the first bit rate and the optimal value for the second bit rate are jointly determined by optimizing a cost function which comprises at least one characteristic of the first encoding algorithm and at least one characteristic of the second encoding algorithm.
However, Yang discloses in an analogous art directed to rate control for multi-view video coding that an average and maximum bit rate, R--avg and Rmax, respectively for each dependent view, analogous to a partition, are jointly optimized using a cost function that minimizes the distortion in all of the frames, [0037], [0049], [0053].	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to jointly control the bit rate for the respective partitions disclosed in Lukasik using a cost function that optimizes a quality parameter of the respective partitions, such as distortion, as disclosed in Yang, in order to ensure that each partition meets a minimum quality standard while the bit rate per partition is dynamically updated (Yang, [0037], [0039], [0053].)

Regarding claim 37, the combination of Lukasik in view of Mihara in view of Tong in view of Yang discloses the limitations of claim 36, upon which depends claim 37.  This combination, specifically Mihara, further discloses: the method of claim 36, wherein the process of optimizing is performed under the constraint that the sum of the first bit rate and the second bit rate should be less or equal to the overall bit rate ([0013], lines 1-5.).

Regarding claim 38, the combination of Lukasik in view of Mihara in view of Tong in view of Yang discloses the limitations of claim 36, upon which depends claim 38.  This combination, specifically Mihara, further discloses: the method of claim 36, wherein the process of optimizing is performed by varying the at least one characteristic of the first encoding algorithm or the at least one characteristic of the second encoding algorithm (As disclosed in [0059], quantization values of the base and enhancement layers may be varied to jointly control their respective bit rates.).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Lukasik in view of Mihara, in view of Tong, in further view of Yang, in view of Reynolds, US 7,295,608 B2.

Regarding claim 39, the combination of Lukasik in view of Mihara in view of Tong in view of Yang discloses the limitations of claim 36, upon which depends claim 39.  This combination does not disclose: the method of claim 36, wherein the process of optimizing is performed using a neural network.
	Reynolds discloses using a neural network to control an overall bit rate of a streaming media signal, by using the neural network to monitor incoming video and learn characteristics of a portion of video and select an optimal codec for said segment based on the learned characteristics (Col. 38, lines 39-61).
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a neural network to learn the characteristics of the partitioned video stream disclosed in Lukasik, in order to more effectively automatically allocate bandwidth to each partition based on an analysis of the respective content (Reynolds Col. 38, lines 62-67; col. 39, lines 1-7.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425